            Case: 3:20-cv-01038-jdp Document #: 3 Filed: 12/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CHRISTOPHER D. SMITH,

                               Petitioner,
                                                                   OPINION and ORDER
        v.
                                                                        20-cv-1038-jdp
 MICHAEL MEISNER,

                               Respondent.


       Christopher D. Smith, appearing pro se, is a prisoner at Fox Lake Correctional

Institution. Smith has filed a petition for writ of habeas corpus challenging his confinement

under a 2002 conviction in Milwaukee County Case No. 01CF6402 for three counts of armed

robbery with threat of force, as a party to a crime. Smith filed his petition on a form for federal

prisoners challenging their federal custody under 28 U.S.C. § 2241, but because Smith is a

state prisoner seeking release from his custody under a state court conviction, § 2241 does not

apply to his case. Instead, I’ll construe his petition as being brought under 28 U.S.C. § 2254.

See Walker v. O’Brien, 216 F.3d 626, 633.

       The next step is for the court to conduct a preliminary review of the petition under

Rule 4 of the Rules Governing Section 2254 Cases. Under this rule, I must dismiss the petition

“[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.” In reviewing this pro se petition, I must read it

generously, holding it to a less stringent standard than formal pleadings drafted by lawyers.

Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). Even given this standard, I’ll dismiss the

petition.
         Case: 3:20-cv-01038-jdp Document #: 3 Filed: 12/08/20 Page 2 of 3




       Smith challenges the arrest that led to his conviction, stating that his Fourth and

Fourteenth Amendment rights were violated because police officers did not have a warrant or

probable cause to arrest him. But an illegal arrest is not a sufficient ground for this federal court

to vacate his underlying conviction. See United States v. Crews, 445 U.S. 463, 474 (1980);

Sanders v. Israel, 717 F.2d 422, 423 (7th Cir. 1983). Smith doesn’t challenge anything else

about the criminal proceedings that led to his conviction. Even if he did, his petition would be

meritless. Smith has already filed a habeas petition about this conviction, and the United States

District Court for the Eastern District of Wisconsin dismissed it as untimely. Smith v. Hepp,

No. 17-CV-1592, 2018 WL 4233003, at *3 (E.D. Wis. Sept. 4, 2018). Under 28 U.S.C.

§ 2244(b)(3)(A), a petitioner may not file a second or successive application for habeas relief

in the district court unless he first seeks and obtains an order from the appropriate court of

appeals authorizing the district court to consider the application. I have no authority to

consider Smith’s new petition until the court of appeals gives its approval. Nunez v. United

States, 96 F.3d 990, 991 (7th Cir. 1996) (“A district court must dismiss a second or successive

petition, without awaiting any response from the government, unless the court of appeals has

given approval for its filing.”).

       Moreover, as with his petition brought in the Eastern District of Wisconsin, Smith filed

this new petition far too late. A habeas petitioner generally has one year from the date his

conviction is final in which to file his § 2254 petition. Smith’s conviction became final in 2006.

See Smith, 2018 WL 4233003, at *2.

       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To obtain

a certificate of appealability, the applicant must make a “substantial showing of the denial of


                                                 2
         Case: 3:20-cv-01038-jdp Document #: 3 Filed: 12/08/20 Page 3 of 3




a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004).

This means that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotations and citations omitted). Although the rule allows a court to ask the

parties to submit arguments on whether a certificate should issue, it is not necessary to do so

in this case. Because reasonable jurists would not debate the various problems with Smith’s

petition, I will not issue Smith a certificate of appealability. He may seek a certificate from the

court of appeals under Fed. R. App. P. 22.



                                             ORDER

       IT IS ORDERED that:

       1. The petition for writ of habeas corpus filed by Christopher D. Smith, Dkt. 1, is
          DISMISSED.

       2. Petitioner is DENIED a certificate of appealability. If petitioner wishes, he may seek
          a certificate from the court of appeals under Fed. R. App. P. 22.

       Entered December 8, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                3
